DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Subgroup I of Group I, claims 1-25, in the reply filed on 04-21-22 is acknowledged. 
The traverse is based on: Since all claims is sufficiently related, there is no serious burden for searching all the claims of Group I and II.  
This argument not found persuasive because 
Applicant just ignored fact that former Examiner Thai N Pham not only stated Group I and Group II are lake unity of invention and detailed the reason for the restriction between group I and Group II, but also listed the lacking the same or corresponding special technical features for each of the Groups in the Requirement for Restriction/Election of 02-24-22.
Clearly, Group I and Group II are not “sufficiently related”, since each lacks the same or corresponding special technical features for the other Group; therefore, the invention of Group I and invention of Group II do not have the same inventive concept and the inventive concept between the Groups lacks unity of invention. 
The restriction requirement is still deemed proper and is therefore made FINAL. Claims 26-35 are withdrawn from consideration as being drawn to a nonelected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the important features of “an angle between the front surface and each of the side surfaces of the second wiring is smaller than an external angle of an angle between the back surface and each of the side surfaces of the second wiring” in claim 5, and “an angle between the front surface and each of the side surfaces of the first wiring is smaller than an external angle of an angle between the back surface and each of the side surfaces of the first wiring” in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Notes: In all the drawings, for any wiring (the first and second), the angle between front (top) surface and side surface is larger than the angle between back (bottom) surface and side surface. Applicant just claimed opposite features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al. (US20160330835).
Re Claim 1, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a plurality of first wiring (wirings 12 extend in one direction, fig. 1A) which are arranged on an upper surface of the substrate (11, fig. 1A and 1B) and extend in a first direction and each of which has a back surface in contact with the substrate and a front surface facing an opposite side of the back surface (fig. 1A and 1B); and 
a second wiring (wirings 12 extend in another direction, fig. 1A) which is arranged on the upper surface of the substrate (11, fig. 1A and 1B), extends in a second direction intersecting with the first direction, and has a back surface in contact with the substrate and a front surface facing an opposite side of the back surface (fig. 1A and 1B), 
wherein the first wiring has a pair of side surfaces (fig. 2) which extend in the first direction and are adjacent to the back surface of the first wiring (fig. 2), and each of the pair of side surfaces of the first wiring is recessed inward (fig. 2C), and 
the second wiring has a pair of side surfaces which extend in the second direction and are adjacent to the back surface of the second wiring (fig. 2), and each of the pair of side surfaces of the second wiring is recessed inward (fig. 2C). 
Re Claim 8, Hirose show and disclose
The wiring board according to claim 1 having a radio wave transmission/reception function (the wiring board is capable to be used for a radio wave transmission/reception; and it is an intended-use limitation, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 UAPQ2d 1647 (1987)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable Hirose et al.
Re Claim 3, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a plurality of first wirings (wirings 12 extend in one direction, fig. 1A) which are arranged on an upper surface of the substrate (11, fig. 1A and 1B) and extend in a first direction and each of which has a back surface in contact with the substrate and a front surface facing an opposite side of the back surface (fig. 1A and 1B); and  
a second wiring (wirings 12 extend in another direction, fig. 1A) which is arranged on the upper surface of the substrate (11, fig. 1A and 1B), extends in a second direction intersecting with the first direction, and has a back surface in contact with the substrate and a front surface facing an opposite side of the back surface (fig. 1A and 1B), 
Hirose disclosed claimed invention, except for wherein a line width of the back surface of the second wiring is smaller than a line width of the back surface of the first wiring, since Hirose discloses the line width of back surface of the wirings could have variety length (fig. 1 and 2); therefore, it would have been obvious to one having ordinary skill in the art to use a line width of the back surface of  the first wring being larger than a line width of back surface of the second wiring, in order to have variety design choice of line width of back surface of the first and second wirings for the electronic device; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claim 4, Hirose show and disclose
The wiring board according to claim 3, wherein the line width of the back surface of the first wiring is larger than a line width of the front surface of the first wiring (fig. 2), and the line width of the back surface of the second wiring is larger than a line width of the front surface of the second wiring (fig. 2).
Re Claim 5, Hirose show and disclose
The wiring board according to claim 3, wherein the second wiring has a pair of side surfaces which extend in the second direction and are adjacent to the back surface of the second wiring (fig. 1-3), and an angle (fig. 3) between the front surface and each of the side surfaces of the second wiring is smaller than an external angle of an angle (fig. 3) between the back surface and each of the side surfaces of the second wiring.
Re Claim 6, Hirose show and disclose
The wiring board according to claim 3, wherein the first wiring has a pair of side surfaces which extend in the first direction and are adjacent to the back surface of the first wiring (fig. 1-3), and an angle (fig. 3) between the front surface and each of the side surfaces of the first wiring is smaller than an external angle of an angle (fig. 3) between the back surface and each of the side surfaces of the first wiring.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Hirose et al. in view of Trauernicht et al. (US20140216783).
Re Claim 2, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a plurality of first wiring (wirings 12 extend in one direction, fig. 1A) which are arranged on an upper surface of the substrate (11, fig. 1A and 1B) and extend in a first direction and each of which has a back surface in contact with the substrate and a front surface facing an opposite side of the back surface (fig. 1A and 1B); and 
a second wiring which (wirings 12 extend in another direction, fig. 1A) is arranged on the upper surface of the substrate (11, fig. 1A and 1B), extends in a second direction intersecting with the first direction, and has a back surface in contact with the substrate and a front surface facing an opposite side of the back surface (fig. 1A and 1B), 
wherein the first wiring has a pair of side surfaces (fig. 2) which extend in the first direction and are adjacent to the back surface of the first wiring, 
the second wiring has a pair of side surfaces (fig. 2) which extend in the second direction and are adjacent to the back surface of the second wiring, 
Hirose does not disclose
one side surface of the first wiring and one side surface of the second wiring are continuously connected by a curved surface.
Trauernicht teaches a device wherein
one side surface of the first wiring and one side surface of the second wiring are continuously connected by a curved surface (the rounded corner where wirings 10 and 20 intersected, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art to use a rounded corner of intersections of wirings as taught by Trauernicht in the wiring intersections of Hirose, in order to make a stronger intersection of the wirings, and to increase bonding area and the bonding strength between the wirings and the substrate for the electronic device.
	Re Claim 7, Hirose show and disclose
The wiring board according to claim 3, 
Hirose does not disclose
wherein an intersection between the first wiring and the second wiring includes a curved surface at at least one of corners formed by the upper surface of the substrate, a surface adjacent to the back surface of the first wiring, and a surface adjacent to the back surface of the second wiring, the curved surface being continuous among the surfaces.
Trauernicht teaches a device wherein
an intersection between the first wiring (10, fig. 2) and the second wiring (20, fig. 2) includes a curved surface at at least one of corners formed by the upper surface of the substrate (fig. 2), a surface adjacent to the back surface of the first wiring, and a surface adjacent to the back surface of the second wiring, the curved surface being continuous among the surfaces (fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art to use a rounded corner of intersections of wirings as taught by Trauernicht in the wiring intersections of Hirose, in order to make a stronger intersection of the wirings, and to increase bonding area and the bonding strength between the wirings and the substrate for the electronic device.
Claims 16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable Hirose et al. in view of Nakashiba (US20080179719).
Re Claim 16, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (wirings 12 in one direction, fig. 1A); 
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, wherein each of the wiring pattern region and the dummy pattern region is formed by repeating a predetermined unit pattern shape, and a unit pattern shape of the dummy pattern region is a shape in which a part of a unit pattern shape of the wiring pattern region is missing, and an additional pattern apart from the dummy wiring is arranged in the dummy pattern region.
Nakashiba teaches a device wherein
a dummy pattern region (of dummy patterns, fig. 1) which is arranged around the wiring pattern region (fig. 1) and includes a plurality of dummy wirings (dummy wirings 20, fig. 1) electrically independent of the wirings, wherein each of the wiring pattern region (fig. 1A of Hirose) and the dummy pattern region (fig. 1, Nakashiba) is formed by repeating a predetermined unit pattern shape, and a unit pattern shape of the dummy pattern region is a shape in which a part of a unit pattern shape of the wiring pattern region is missing (corner of a square patter, fig. 1), and an additional pattern (30, fig. 1) apart from the dummy wiring is arranged in the dummy pattern region.
Therefore, it would have been obvious to one having ordinary skill in the art to use dummy patterns around wiring pattern region as taught by Nakashiba in wiring board of Hirose, in order to make better shielding of signal wirings and to reduce noise for the electronic device.
Re Claim 18, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (12, fig. 1A and 1B); 
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, wherein the dummy wiring has a substantially L shape in a plan view.
Nakashiba teaches a device wherein
a dummy pattern region (of dummy patterns, fig. 1) which is arranged around the wiring pattern region and includes a plurality of dummy wirings (dummy wirings 20, fig. 1) electrically independent of the wirings, wherein the dummy wiring has a substantially L shape in a plan view (fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art to use dummy patterns around wiring pattern region as taught by Nakashiba in wiring board of Hirose, in order to make better shielding of signal wirings and to reduce noise for the electronic device.
Re Claim 19, Hirose and Nakashiba disclose
The wiring board according to claim 18, wherein an additional pattern (30, fig. 1, Nakashiba) apart from the dummy wiring is arranged in the dummy pattern region.
Re Claim 20, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (1, fig. 1A and 1B);
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, wherein the dummy wiring has a first dummy wiring portion and a second dummy wiring portion,
Nakashiba teaches a device wherein
a dummy pattern region (of dummy patterns, fig. 1) which is arranged around the wiring pattern region and includes a plurality of dummy wirings (dummy wirings 20, fig. 1 and 4) electrically independent of the wirings, wherein the dummy wiring has a first dummy wiring portion (horizontal portion, fig. 1 and 4) and a second dummy wiring portion (vertical portion, fig.1 and 4), 
Hirose and Nakashiba do not disclose
the first dummy wiring portion and the second dummy wiring portion are arranged obliquely with respect to the wiring, however, Nakashiba disclosed two orthogonal portions of the dummy wirings, therefore, it would have been obvious to one having ordinary skill in the art to arrange the two orthogonal portions or the dummy wiring obliquely with respect to the wiring, in order to have variety design choice of the way the dummy wiring placed with respect to the wiring for the electronic; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 21, Hirose and Nakashiba disclose
The wiring board according to claim 16, wherein an aperture ratio of the dummy pattern region (fig. 1, Nakashiba) is higher than an aperture ratio of the wiring pattern region (fig. 1A, Hirose).
Re Claims 22-23, Hirose and Nakashiba disclose
The wiring board according to claims 16 and 21 respectively, 
Hirose and Nakashiba disclose the claimed invention, except for Hirose and Nakashiba do not explicitly disclose wherein the aperture ratio of the dummy pattern region is in a range of 87% or more and less than 100%; wherein a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region is 1% or less; since fig. 1A of Hirose shown the wiring pattern is continuously, and fig. 1 of Nakashiba shown dummy wiring pattern with breaking gaps; the aperture ratio of the dummy pattern region at least could be in a range of 87% or more and less than 100%; and a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region at least could be 1% or less; therefore, it would have been obvious to one having ordinary skill in the art to use aperture ratio of the dummy pattern region being in a range of 87% or more and less than 100%, and a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region being 1% or less in wiring board of Hirose, in order to make variety design choice of aperture ratio of wiring pattern and dummy wiring pattern for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 24, Hirose show and disclose
The wiring board according to claim 16, wherein the wiring pattern region includes a plurality of connection wirings (wirings 12 in other direction, fig. 1A) that connect the plurality of wirings.
Re Claim 25, Hirose show and disclose
The wiring board according to claim 16 having a radio wave transmission/reception function (the wiring board is capable to be used for a radio wave transmission/reception; and it is an intended-use limitation, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 UAPQ2d 1647 (1987)).
Claims 16-17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable Hirose et al. in view of Ozawa et al. (US20070108628).
Re Claim 16, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (wirings 12 in one direction, fig. 1A); 
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, wherein each of the wiring pattern region and the dummy pattern region is formed by repeating a predetermined unit pattern shape, and a unit pattern shape of the dummy pattern region is a shape in which a part of a unit pattern shape of the wiring pattern region is missing, and an additional pattern apart from the dummy wiring is arranged in the dummy pattern region.
Ozawa teaches a device wherein
a dummy pattern region (of dummy patterns 103, fig. 1) which is arranged around the wiring pattern region (fig. 1) and includes a plurality of dummy wirings (dummy wirings, fig. 1 and 7D) electrically independent of the wirings, wherein each of the wiring pattern region (fig. 1A of Hirose) and the dummy pattern region (fig. 1, Ozawa) is formed by repeating a predetermined unit pattern shape, and a unit pattern shape of the dummy pattern region is a shape (of pair of X and Y direction pattern, fig. 7D) in which a part of a unit pattern shape of the wiring pattern region is missing (missing connecting portion in the middle, fig. 7D), and an additional pattern (another line of patterns, fig. 7D) apart from the dummy wiring is arranged in the dummy pattern region.
Therefore, it would have been obvious to one having ordinary skill in the art to use dummy patterns around wiring pattern region as taught by Ozawa in wiring board of Hirose, in order to make better shielding of signal wirings and to reduce noise for the electronic device.
Re Claim 17, Hirose show and Ozawa disclose
The wiring board according to claim 16, wherein the dummy wiring has a first dummy wiring portion (X direction portion, fig. 7D, Ozawa) and a second dummy wiring portion (Y direction portion, fig. 7D, Ozawa) and the first dummy wiring portion and the second dummy wiring portion are arranged apart from each other in a plane direction (fig. 7D).
Re Claim 20, Hirose show and disclose
A wiring board comprising: 
a substrate having transparency (a wiring board using a transparent substrate, [0003]); 
a wiring pattern region (of wiring pattern 12, fig. 1A) which is arranged on the substrate (11, fig. 1A and 1B) and includes a plurality of wirings (1, fig. 1A and 1B);
Hirose does not disclose
a dummy pattern region which is arranged around the wiring pattern region and includes a plurality of dummy wirings electrically independent of the wirings, wherein the dummy wiring has a first dummy wiring portion and a second dummy wiring portion,
Ozawa teaches a device wherein
a dummy pattern region (of dummy patterns, fig. 1) which is arranged around the wiring pattern region and includes a plurality of dummy wirings (dummy wirings, fig. 1 and 7D) electrically independent of the wirings, wherein the dummy wiring has a first dummy wiring portion (horizontal portion, fig. 7D) and a second dummy wiring portion (vertical portion, fig. 7D), 
Hirose and Ozawa do not disclose
the first dummy wiring portion and the second dummy wiring portion are arranged obliquely with respect to the wiring, however, Ozawa disclosed two orthogonal portions of the dummy wiring, therefore, it would have been obvious to one having ordinary skill in the art to arrange the two orthogonal portions or the dummy wiring obliquely with respect to the wiring, in order to have variety design choice of the way the dummy wiring placed with respect to the wiring for the electronic; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 21, Hirose and Ozawa disclose
The wiring board according to claim 16, wherein an aperture ratio of the dummy pattern region (fig. 1 and 7D, Ozawa) is higher than an aperture ratio of the wiring pattern region (fig. 1A, Hirose).
Re Claims 22-23, Hirose and Ozawa disclose
The wiring board according to claims 16 and 21 respectively, 
Hirose and Ozawa disclose the claimed invention, except for Hirose and Ozawa do not explicitly disclose wherein the aperture ratio of the dummy pattern region is in a range of 87% or more and less than 100%; wherein a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region is 1% or less; since fig. 1A of Hirose shown the wiring pattern is continuously, and fig. 1 and 7D of Ozawa shown the dummy wiring pattern with breaking gaps; the aperture ratio of the dummy pattern region at least could be in a range of 87% or more and less than 100%; and a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region at least could be 1% or less; therefore, it would have been obvious to one having ordinary skill in the art to use aperture ratio of the dummy pattern region being in a range of 87% or more and less than 100%, and a difference between the aperture ratio of the dummy pattern region and the aperture ratio of the wiring pattern region being 1% or less in wiring board of Hirose, in order to make variety design choice of aperture ratio of wiring pattern and dummy wiring pattern for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 24, Hirose show and disclose
The wiring board according to claim 16, wherein the wiring pattern region includes a plurality of connection wirings (wirings 12 in other direction, fig. 1A) that connect the plurality of wirings.
	Re Claim 25, Hirose show and disclose
The wiring board according to claim 16 having a radio wave transmission/reception function (the wiring board is capable to be used for a radio wave transmission/reception; and it is an intended-use limitation, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 UAPQ2d 1647 (1987)).

Allowable Subject Matter
11.	Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
forming a conductive layer on an upper surface of a substrate; forming an insulating layer that includes a first trench extending in a first direction and a second trench extending in a second direction; forming a first conductor arranged in the first trench and a second conductor arranged in the second trench; removing the insulating layer; and removing the conductive layer to expose the upper surface of the substrate and forming a first wiring and a second wiring from the first conductor and the second conductor.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 9 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20210036095-A1 US-20170352717-A1 US-20040023057-A1 US-20130026632-A1 US-20120127684-A1 US-20140216790-A1 US-20210271344-A1 US-20180316098-A1 US-20150364549-A1 US-20120306106-A1 US-20140167004-A1 US-20140145192-A1 US-20120295187-A1 US-20160284727-A1 US-20120256310-A1 US-20090102065-A1 US-9213201-B2 US-5652465-A US-7838998-B2 US-9575386-B2 US-9706668-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848